Citation Nr: 0837868	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-31 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for 
parapsoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who had honorable active service 
from March 1969 to March 1971, and had a subsequent period of 
active duty from May 1971 to November 1972 that was 
characterized as other than honorable.  These matters are 
before the Board of Veterans Appeals (Board) on appeal from a 
September 2005 rating decision by the Denver, Colorado 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2007, a videoconference hearing was held before the 
undersigned.  A transcript of that hearing is associated with 
the claims file.  In September 2007, these matters were 
remanded for further development.

The issue of entitlement to a rating in excess of 10 percent 
for parapsoriasis is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDING OF FACT

It is not shown that at any time during the appeal period the 
veteran had hearing acuity worse than Level II in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.85, Tables VI, VIA, VII, 
Diagnostic Code (Code) 6100, 4.86 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A May 2005 letter advised the veteran generally of what type 
of evidence was needed to establish entitlement to an 
increased rating (and to submit such evidence), and of his 
and VA's responsibilities in claims development.  A September 
2005 rating decision informed him why a compensable rating 
was not warranted.  The May 2005 VCAA letter did not contain 
the level of specificity set forth in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, such procedural 
defect is not prejudicial because the record reflects the 
veteran has actual knowledge of the Vazquez-mandated 
information, and there is documentation in the claims file 
that he received sufficient notification for a reasonable 
person to be expected to understand what was needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  In Vazquez-Flores the Court held that 
actual knowledge is established by statements or actions by 
the claimant or his representative demonstrating an awareness 
of what is necessary to substantiate the claim.  The 
veteran's testimony at the June 2007 videoconference hearing 
reflects awareness of what is necessary to substantiate this 
claim for a higher rating.  His testimony clearly reflects 
that he is aware that hearing loss ratings are based on 
official audiometry (as he testified that his hearing acuity 
had deteriorated since he was last examined), and he also 
testified about the impact of the hearing loss on his 
employment.  He has had ample opportunity to supplement the 
record.  Neither he nor his representative alleges that 
notice has been less than adequate.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA audiological evaluations in June 2005 and 
(pursuant to the September 2007 Board remand) in November 
2007.  VA's duty to assist him in this matter is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With respect to ratings for hearing loss disability, the 
Rating Schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, based on testing (by a state-licensed 
audiologist) including puretone thresholds and speech 
discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  
Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be solely on 
puretone threshold testing.  Table VII is used to determine 
the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's claim for increase in this matter was received 
in April 2005.

On June 2005 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
40
40
LEFT
45
45
45
45
40

The average puretone thresholds were 41 decibels, right ear 
and 44 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent, in each ear.

At the June 2007 videoconference hearing, the veteran 
testified that his hearing had declined since he was last 
examined, and that the hearing loss did not impact on his 
employment.

On November 2007 audiological evaluation (pursuant to the 
Board's remand), audiometry revealed that puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
55
55
LEFT
45
45
55
55
45

The average puretone threshold was 50 decibels for each ear.  
Speech recognition ability was 84 percent, bilaterally.  The 
examiner opined that the veteran's good speech recognition 
scores reflected that he would be able to function adequately 
in most employment situations.

In essence, the pertinent record consists of the two reports 
of VA audiometry described above, in June 2005 and in 
November 2007.  Under 38 C.F.R. § 4.85, Table VI, the 
findings in June 2005 correlate to Level I hearing in each 
ear.  Under Table VII, such hearing acuity warrants a 0 
percent rating under Code 6100.  The findings in November 
2007 correlate to Level II hearing in each ear, also 
warranting a 0 percent rating.  An exceptional pattern of 
hearing impairment (as defined in 38 C.F.R. § 4.86), which 
would warrant rating under the alternate criteria of Table 
VIA, was not found on either examination.
As is noted above, the rating of hearing loss disability 
involves a mechanical application of the rating schedule to 
numeric designations assigned to official audiometry results.  
Here, there is no official audiometry during the appeal 
period showing hearing acuity worse than Level II in either 
ear; hence,, a compensable rating for the hearing loss 
disability clearly is not warranted.

Notably, the November 2007 VA examiner opined that the level 
of hearing impairment would not impact substantially on the 
veteran's employment (and in his hearing testimony the 
veteran acknowledged that fact.  There are no other factor 
shown that would warrant referral of this matter for 
extraschedular consideration.  See 38 C.F.R. § 3.321.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied. 


ORDER

A compensable rating for bilateral hearing loss disability is 
denied.


REMAND

In September 2007 the Board remanded the issue of entitlement 
to a rating in excess of 10 percent for parapsoriasis for 
further development, a contemporaneous examination.  The 
veteran was examined in November 2007, and based on the 
examination report, the RO continued the 10 percent rating 
previously assigned.  On review of that report, the Board 
finds it somewhat confusing (and inadequate for adjudication 
purposes).  Specifically, the disability at issue is based on 
the extent of involvement of the entire body/exposed areas or 
the extent of corticosteroid or other immunosuppressive drug 
treatment provided.  Here, the examiner indicated that the 
veteran's treatment has not included corticosteroids or 
immunosuppressive drugs, and as to those criteria, the 
evidence appears clear.  However, in commenting on the degree 
of involvement, the examiner provided 3 figures ("10 % total 
body surface", "1% exposed body", and "70% of the total 
surface area") which appear inconsistent and require 
clarification.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for a 
dermatological examination of the veteran 
to determine the current severity of his 
parapsoriasis.  His claims folder (to 
include this remand) must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner describe the 
manifestations/extent of involvement of 
the disorder in detail, and the 
examination report must specifically 
include responses to the following: (a) 
What percent of the total body surface is 
affected? (b) What percent of exposed 
areas is affected? (c) Has the veteran 
(since November 2007) received 
corticosteroid or other immunosuppressive 
drug treatment, and if so, what was the 
duration of such treatment(s)?  The 
examiner must also offer an opinion as to 
the impact of the disability on the 
veteran's ability to work.  The examiner 
must provide a rationale for all opinions 
given.

2.  The RO should then readjudicate the 
claim for increase.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


